Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 1 of 19 Page ID #:1




 1 Stuart R. Fraenkel (State Bar No. 173991)

 2 Carlos F. Llinás Negret (State Bar No. 284746)
     NELSON & FRAENKEL LLP
 3 601 South Figueroa Street

 4 Los Angeles, CA 90017
     Tel.: 213-622-6469
 5 Fax: 213-622-6019

 6 Email: stuart@nflawfirm.com
     Email: cllinas@nflawfirm.com
 7

 8 Attorneys for Plaintiff Richard Macias

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA

11
     RICHARD MACIAS, individually,                       CASE NO.:
12

13              Plaintiff,                               PLAINTIFF RICHARD MACIAS
                                                         COMPLAINT FOR DAMAGES
14       vs.
15                                                       JURY TRIAL DEMANDED
     CITY OF LOS ANGELES,
16 LOS ANGELES HARBOR

17 DEPARTMENT, a/k/a PORT OF LOS
     ANGELES,
18 and DOES 1 – 10.

19
                Defendants.
20

21                   COMPLAINT AND DEMAND FOR JURY TRIAL
22        Plaintiff, RICHARD MACIAS, an individual (“Plaintiff”), by and through
23 his undersigned attorneys, files his Complaint against CITY OF LOS ANGELES,

24 LOS ANGELES HARBOR DEPARTMENT, a/k/a PORT OF LOS ANGELES,

25 DOES 1-10 (“Defendants”), and alleges as follows:

26
27

28

                                                    1
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 2 of 19 Page ID #:2




 1                                    INTRODUCTION
 2        1.     This action arises from continuous workplace injuries connected to
 3 Plaintiff's employment as a seaman for Defendant CITY OF LOS ANGELES, LOS

 4 ANGELES HARBOR DEPARTMENT, a/k/a PORT OF LOS ANGELES.

 5        2.     The Jones Act, 46 U.S.C. §30104, a federal statute, provides seamen a
 6 remedy against employers resulting from injury in the course of employment.

 7        3.     Federal maritime law considers seamen to be wards of the Admiralty
 8 Court, placing them in a unique position to have their rights protected in the same

 9 way the rights of minors are defended and upheld. Garrett v. Moore-McCormack

10 Co., 317 U.S. 239, 246 (1942); Bass v. Phoenix Seaddrill/78, Ltd., 749 F.2d 1154,

11 1161 (5th Cir. 1985) (“Seamen, of course, are wards of admiralty whose rights

12 federal courts are duty-bound to jealously protect.”)

13                                       THE PARTIES
14        4.     Plaintiff is a citizen of the United States and a resident of the State of
15 California.

16        5.     Defendant CITY OF LOS ANGELES is a public entity organized and
17 existing under the laws of the State of California.

18        6.     Defendant LOS ANGELES HARBOR DEPARTMENT, a/k/a PORT
19 OF LOS ANGELES, is a department of the CITY OF LOS ANGELES, and is

20 governed by the Los Angeles Board of Harbor Commissioners.

21        7.     Defendant CITY OF LOS ANGELES (and its departments) is a
22 municipal corporation and not an ‘arm of the state’ of California. Mt. Healthy City

23 School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280-281 (1977); Hess Port

24 Authority v. Trans-Hudson Corporation, 513 U.S. 30, 47 (1994).

25        8.     At all times material, Defendants owned and/or operated and/or
26 controlled and/or chartered and/or supervised the following vessels, on navigable
27 waters, at the Port of Los Angeles, Wilmington, San Pedro: BARGE 97/MORGAN

28 BARGE, TUGBOAT NELSON, TUGBOAT YANKEE, and RC-67.

                                                   2
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 3 of 19 Page ID #:3




 1        9.     At all times material, Defendants employed seafarers in the service of
 2 their vessels including Plaintiff.

 3        10.    Plaintiff does not know the true names and capacities of Defendants
 4 sued herein as Does 1 through 10, inclusive, and therefore sues these defendants by

 5 such fictitious names.     Plaintiff is informed and believes that each of the Doe
 6 Defendants was in some manner legally responsible for the damages alleged below.

 7 Plaintiff will amend this Complaint to set forth the true names and capacities of

 8 these Defendants when ascertained, along with appropriate charging allegations.

 9        11.    Plaintiff is informed and believes, and thereupon alleges, that each of
10 Defendants designated herein as a Doe is responsible in some actionable manner for

11 the events and happenings referred to herein, and caused injuries to Plaintiff, as

12 hereinafter alleged, either through said Defendants’ conduct, or through the conduct

13 of their agents, servants, employees. The term “Defendant” or “Defendants” as used

14 in this Complaint includes both the named Defendants and Defendants sued under

15 the fictitious names of Does 1 through 10, inclusive.

16        12.    Plaintiff is informed and believes and therefore alleges that, at all times
17 relevant to this action, Defendants, and each of them, were the agents, servants,

18 employees, assistants, and consultants of each of their co-Defendants, and were, as

19 such, acting within the course of and scope of the authority of their agency and

20 employment, and that each and every Defendant when acting as a principal, was

21 negligent and careless in the selection and hiring of each and every co-Defendant as

22 an agent, servant, employee, assistant and/or consultant.

23                                       JURISDICTION
24        13.    This Court has jurisdiction over Plaintiff’s claims under the maritime
25 and admiralty jurisdiction of the Court, pursuant to Article III, §2 of the United

26 States Constitution, delegating jurisdiction over admiralty cases to the federal
27 courts, and 28 U.S.C. §1333.

28

                                                    3
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 4 of 19 Page ID #:4




 1        14.    Federal admiralty jurisdiction extends to all navigable waters, salt or
 2 fresh, with or without tides, natural or artificial, which are in fact navigable. The

 3 term ‘navigable waters’ means a body of water which, in its present configuration,

 4 constitutes a highway of commerce, between the states or with foreign countries.

 5 See Complaint of Paradise Holdings, Inc., 795 F.2d 756 (9th Cir.            1986) (“To
 6 invoke federal admiralty jurisdiction in tort cases, the tort must occur on navigable

 7 waters and bear a significant relationship to traditional maritime activity.”)

 8        15.    This Court also has jurisdiction over the Plaintiff’s claims pursuant to
 9 28 U.S.C. §1331. In particular, Plaintiff brought this action pursuant to 46 U.S.C.

10 §30104, Personal Injury to or Death of Seamen (hereinafter “Jones Act.”). Section

11 30104 of the Jones Act provides “A seaman injured in the course of employment, or

12 if the seaman dies from the injury, the personal representative of the seaman may

13 elect to bring a civil action at law, with the right of trial by jury, against the

14 employer. Laws of the United States regulating recovery for personal injury to, or

15 death of, a railway employee apply to an action under this section.”

16                                 GENERAL ALLEGATIONS
17        16.    On or about July 5 and 6, 2018, Plaintiff sustained severe injuries to his
18 right shoulder, right arm, right hand and chest, while in the course of his

19 employment.

20        17.    At the time of the injury, Plaintiff was employed as a ‘Pile Driver
21 Worker I,’ operating equipment on a barge, for the CITY OF LOS ANGELES

22 HARBOR DEPARTMENT, on navigable waters.

23        18.    Plaintiff worked continuously in that position from the time he was
24 hired on or about August 13, 2001, through on or about July 6, 2018.

25        19.    During this period, Plaintiff worked on various CITY OF LOS
26 ANGELES’        vessels, including BARGE 97/MORGAN BARGE, TUGBOAT
27 NELSON, TUGBOAT YANKEE, and RC-67.

28

                                                   4
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 5 of 19 Page ID #:5




 1        20.    As a ‘Pile Driver,’ Plaintiff’s job duties included a variety of
 2 specialized tasks in connection with the maintenance, repair, and operation of pile

 3 driver equipment on water. His duties included: heavy marine construction, using

 4 chainsaws, pneumatic drills, large roto-hammers, jackhammers, electric tools (saws,

 5 drills, etc.), cutting and removing large timbers, including piling and installing new

 6 piling, cleaning or installing metal ladders, and removing an installing life ring

 7 boxes.

 8        21.    While on board BARGE 97/MORGAN BARGE Plaintiff was
 9 responsible for a variety of specialized manual tasks in connection with the

10 maintenance, repair, and operation of pile driver equipment on water. The work was

11 performed from a floating barge, including using heavy pneumatic, hydraulic,

12 diesel, and mechanical equipment over water. At all times material, Plaintiff was the

13 operator and master of the BARGE 97/MORGAN BARGE, tasked with its

14 navigation.

15        22.    While on duty onboard BARGE 97/MORGAN BARGE, Plaintiff also
16 performed tasks on TUGBOAT NELSON and TUGBOAT YANKEE, whenever these

17 tugboats were tasked with towing BARGE 97/MORGAN BARGE.

18        23.    On or about July 5, 2018, and July 6, 2018, Plaintiff was assigned to
19 use a commercial 35 lbs Ingersoll Rand Drive Impact Wrench and a 16 lbs

20 pneumatic drill to drill numerous holes in the pier for two consecutive days, on

21 board BARGE 97/MORGAN BARGE.

22        24.    The pier wood is very hard wood soaked in cretosote (a wood
23 preservative that makes hard wood even harder).

24        25.    Plaintiff worked 9 hours on the first day (July 5, 2018), and 8 hours on
25 the second day (July 6, 2018), for a total of approximately 17 hours doing this

26 arduous task.
27        26.    The activity required him to lift the commercial drill above head with
28 the base of the drill pressing against the chest and pushing upward to drill the

                                                   5
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 6 of 19 Page ID #:6




 1 numerous holes with use of the upper extremities, putting stress on the shoulder and

 2 cervical spine.

 3          27.   Plaintiff was also tasked on July 5, 2018, and July 6, 2018, to work on
 4 double-duty covering for 3 absent crewmembers as a deck hand for a City-owned

 5 tugboat charged with towing BARGE 97/MORGAN BARGE. Upon information and

 6 belief, on July 5, 2018, and July 6, 2018, the City-owned tugboat Plaintiff worked

 7 on was either the TUGBOAT NELSON or TUGBOAT YANKEE.

 8          28.   Plaintiff’s work on TUGBOAT NELSON and/or TUGBOAT YANKEE
 9 included, but was not limited to handling, securing and tying the lines from the

10 barge to the piles to carry out drilling from one job site to the next. This type of

11 additional work is normally performed by 3 crewmembers, who were absent on July

12 5, 2018, and July 6, 2018 (presumably on vacation), forcing the Plaintiff to do the

13 work of 4 full-time employees. The additional tasks further contributed to his

14 exhaustion and aggravated his injuries.

15          29.   Thereafter, the Plaintiff left work for approximately one week to obtain
16 medical care. At the end of that week, the Plaintiff returned to work.

17          30.   Over the next several weeks, the Plaintiff was experiencing daily and
18 excruciating pain. Despite pleading with his employer to deem his injuries work-

19 related, to allow him to take leave, the Defendant rejected his request, forcing the

20 Plaintiff to work for several weeks on a full-time basis, further aggravating his

21 injuries.

22          31.   Defendant did not allow Plaintiff to stop working until approximately
23 September, 2018. The Plaintiff has remained on disability and out of work ever

24 since.

25          32.   As a direct and proximate result of the injuries, in addition to rounds of
26 physical therapy and subacromial injections to treat pain, Plaintiff received surgery
27 on his neck on or about January 3, 2019, consisting of an anterior cervical

28 discectomy/fusion from the right side and decompression of the cervical cord.

                                                    6
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 7 of 19 Page ID #:7




 1 Plaintiff also received arthroscopic surgery on his right shoulder on or about March

 2 12, 2020.

 3        33.    For the cervical spine, Plaintiff has experienced, and continues to
 4 experience, constant and sharp pain with radiation to his right shoulder blade and his

 5 right hand. The pain is exacerbated by pushing, pulling and gripping. The pain starts

 6 on the right side of his neck and radiates into the right upper extremity down the

 7 radial aspect of the right distal forearm, and terminating with pain involving the

 8 thumb, index, middle and ring fingers. The numbness and tingling sensation are

 9 permanent, regardless of activity level. Plaintiff also has limited range of movement

10 on the neck, impairing his ability to do everyday activities such as driving.

11        34.    For the right shoulder, Plaintiff has experienced, and continues to
12 experience constant dull pain. The pain is exacerbated by pushing, pulling and

13 gripping. Even mundane tasks at home can trigger severe and debilitating pain.

14        35.    For the right wrist/hand, the Plaintiff experienced and continues to
15 experience constant pain, with feelings of numbness, tingling sensations and

16 weakness.

17        36.    For the right elbow, Plaintiff frequently experiences what feels like a
18 shock of electricity on the muscle above the right elbow.

19        37.    Plaintiff’s   stamina       and      physical      condition    have   significantly
20 deteriorated since the time of the incident, affecting his ability to stand, bend, and

21 twist for extended periods of time, thereby preventing him from performing the

22 complex movements necessary to carry out his job as a Pile Driver for extended

23 periods of time, including using pneumatic drills and pneumatic impacts.

24        38.    For example, the job requires constant and synchronized movements of
25 the pneumatic drill, utilizing different muscle groups and extremities which are now

26 severely impaired as a result of the injuries sustained in this case. The job also
27 requires the operation of pneumatic impacts which require constant lifting and

28 bending, which Plaintiff is now unable to do for extended periods of time.

                                                     7
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 8 of 19 Page ID #:8




 1        39.    Plaintiff also experiences mental suffering and anxiety from the loss of
 2 independence and the effects his injuries have on his activities of daily living. Prior

 3 to the incident, Plaintiff enjoyed outdoor activities and exercise including swimming

 4 in the ocean (several hours at a time), hiking and camping (for several days at a

 5 time), fishing (throwing a fishing line), and playing sports and baseball with his

 6 grandchildren.

 7        40.    This mental suffering is aggravated by the fact that at age 55, Plaintiff’s
 8 disabilities have forced him to abandon the career he devoted 30 years of his

 9 working life to. The Plaintiff also experiences mental suffering and anxiety for

10 losing the right to full retirement benefits, which he would have been eligible to

11 receive, but for the incident.

12        41.    On or about July 24, 2018, approximately 19 days after the incident:
13               a.     Plaintiff notified Defendants of the incident and filed an
14 administrative claim for workers’ compensation (“Workers’ Compensation Claim

15 Form”) and an “Employees Report of Injury Form,” directly with the CITY OF LOS

16 ANGELES. The claim included information about the Plaintiff’s injuries to his

17 “right shoulder, chest, right arm, spasms, right hand, numbness/tingling;”

18               b.     Eyewitness George Holguin submitted a formal ‘Accident
19 Witness Statement’ noting the date of incident as 7-5-2018, with the following

20 description “Mr. Macias was drilling and countersinking through the Bull Rail on a

21 work bench that was on Barge #97;”

22        42.    Plaintiff’s workers’ compensation claim has been pending ever since.
23        43.    At the CITY OF LOS ANGELES’ request, Plaintiff was examined by
24 an independent medical examiner on or about 9/10/2018, 10/22/2018, 3/11/2019,

25 4/18/2019, 5/26/2019, 8/10/2019, 10/21/2019, 12/2/2019, 1/20/2020, 2/24/2020, and

26 3/9/2020. The CITY OF LOS ANGELES relied on these examinations to evaluate
27 and investigate the Plaintiff’s incident and injuries.

28

                                                    8
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 9 of 19 Page ID #:9




 1        44.   In Southwest Marine, Inc. v. Gizoni, 502 U.S. 81, 91 (1991), the
 2 Supreme Court held that the receipt of voluntary worker's compensation payments

 3 under a federal worker's compensation statute does not bar a subsequent action

 4 under the Jones Act.

 5                               FIRST CAUSE OF ACTION
 6                               JONES ACT NEGLIGENCE
 7                             AGAINST ALL DEFENDANTS
 8        45.   Plaintiff re-alleges, adopts, and incorporates by reference the
 9 allegations in the foregoing paragraphs as though alleged originally herein.

10        46.   On or about July 5, 2018, and July 6, 2018, Plaintiff was employed by
11 Defendants as a seaman and as a member of the crew on BARGE 97/MORGAN

12 BARGE, TUGBOAT NELSON and TUGBOAT YANKEE.

13        47.   The vessels were in navigable waters.
14        48.   It was the duty of Defendants to provide Plaintiff with a reasonably
15 safe place to work.

16        49.   On or about the above referenced date, Plaintiff was injured while
17 aboard the vessels, sustaining severe and permanent injuries.

18        50.   Plaintiff’s resulting injuries are due to the fault and negligence of
19 Defendants, and/or its agents, servants, and/or employees in the following manner:

20              a.       Failing to use reasonable care to provide Plaintiff a reasonably
21                       safe place to work;
22              b.       Failing to promulgate and enforce reasonable rules and
23                       regulations designed to ensure the reasonable safety and health
24                       of Plaintiff, while engaged in the course of his employment on
25                       the vessels;
26              c.       Failure to use reasonable care to provide and maintain proper and
27                       adequate, crew and equipment in the areas of the vessels wherein
28                       the Plaintiff was assigned to work;
                                                     9
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 10 of 19 Page ID #:10




 1             d.    Failing to take feasible and reasonable steps to eliminate
 2                   dangerous conditions which were known by the Defendants and
 3                   which, in the exercise of reasonable care, should have been
 4                   known by the Defendants;
 5             e.    Failing to provide Plaintiff and other crew members who were
 6                   associated with Plaintiff or Plaintiff’s incident giving rise to this
 7                   action, reasonable work and rest hours of employment so as not
 8                   to overwork them to the point of not being physically fit to carry
 9                   out their duties and cause them to overwork to the point of
10                   fatigue;
11             f.    Failing to follow sound management practices with the goal of
12                   providing Plaintiff a reasonably safe place to work;
13             g.    Requiring Plaintiff to repeatedly lift heavy items and drill in
14                   succession without giving him adequate rest periods in between;
15             h.    Failing to provide Plaintiff with proper training and supervision
16                   with respect to heavy repetitive lifting and drilling;
17             i.    Requiring Plaintiff to carry out tasks unassisted and without
18                   sufficient support;
19             j.    Requiring Plaintiff to carry out tasks typically performed by
20                   other crew members, in addition to tasks assigned to him;
21             k.    Failing to provide adequate manpower to the Plaintiff’s
22                   department to enable the Plaintiff to perform his assigned work
23                   duties at a reasonably safe pace, with reasonably safe lifting
24                   leads, and with adequate rest periods for the amount of lifting
25                   and drilling involved;
26             l.    Failing to keep and maintain the subject area in a reasonably safe
27                   condition;
28             m.    Failing to inspect the subject area;
                                                 10
                           Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 11 of 19 Page ID #:11




 1               n.    Creating dangerous conditions and/or failing to remedy
 2                     dangerous conditions which were known by the Defendants and
 3                     which in the exercise of reasonable care should have been known
 4                     by the Defendants;
 5               o.    Negligently designing and/or approving dangerous conditions;
 6               p.    Requiring Plaintiff to continue working after reporting the
 7                     subject incident, further aggravating his injuries;
 8               q.    Plaintiff’s worksite lacked the site safety precautions available to
 9                     comparable workers in comparable land-based jobs;
10               r.    Prior to Plaintiff’s incident Defendants failed to investigate the
11                     hazards to Plaintiff and then take the necessary steps to eliminate
12                     those hazards, minimize those hazards or to adequately warn the
13                     Plaintiff of the danger those hazards posed to him and give him
14                     the ability to avoid them;
15               All of which caused Plaintiff severe and permanent injuries.
16        51.    The negligence of the Defendants as described in the foregoing
17 paragraph caused Plaintiff to suffer severe and permanent injuries.

18        52.    At all times material hereto, Defendants negligently failed to determine
19 the hazards on the vessel to Plaintiff, failed to eliminate the hazard, failed to modify

20 the hazard and failed to properly warn the Plaintiff of the hazard. In addition,

21 Defendants violated the International Safety Management Code and failed to have a

22 proper, adequate and safe Safety Management System Manual and/or to follow it on

23 board the vessels on which the Plaintiff served. All of the above caused the Plaintiff

24 to be injured.

25        53.    Defendants knew of the foregoing conditions causing Plaintiff's
26 incident and did not correct them, or the conditions existed for a sufficient length of
27 time so that Defendants in the exercise of reasonable care should have learned of

28 them and corrected them.

                                                   11
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 12 of 19 Page ID #:12




 1        54.    As a result of the negligence of Defendants, the Plaintiff was injured,
 2 suffered physical pain and suffering, mental anguish, reasonable fear of developing

 3 future physical and medical problems, loss of enjoyment of life, physical disability,

 4 impairment, inconvenience on the normal pursuits and pleasures of life, feelings of

 5 economic insecurity caused by disability, aggravation of any previously existing

 6 conditions therefrom, incurred medical expenses in the care and treatment of

 7 Plaintiff’s injuries, suffered physical handicap, lost wages, income lost in the past,

 8 and his working ability and earning capacity have been impaired. The injuries and

 9 damages are permanent or continuing in nature, and Plaintiff will suffer the losses

10 and impairments in the future. In addition, Plaintiff in the past and in the future has

11 lost the fringe benefits that come with Plaintiff’s job.

12                                SECOND CAUSE OF ACTION
13                                      UNSEAWORTHINESS
14                                AGAINST ALL DEFENDANTS
15        55.    Plaintiff re-alleges, adopts, and incorporates by reference the
16 allegations in the foregoing paragraphs as though alleged originally herein.

17        56.    On or about the previously stated dates, Plaintiff was a seaman and a
18 member of the crew of Defendant’s vessels BARGE 97/MORGAN BARGE,

19 TUGBOAT NELSON and TUGBOAT YANKEE, which were in navigable waters.

20        57.    At all times material hereto, the vessels were owned, managed,
21 operated and/or controlled by the Defendants.

22        58.    Defendants had the absolute non-delegable duty to provide Plaintiff
23 with seaworthy vessels on the vessels on which he served.

24        59.    At all times material, Defendants were and continue to be strictly liable
25 to the Plaintiff due to unseaworthy conditions on the vessels.

26        60.    On or about the previously stated dates, the unseaworthiness of
27 Defendants’ vessels were a legal cause of injury and damage to the Plaintiff by

28 reason of the following:

                                                    12
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 13 of 19 Page ID #:13




 1        a. Failing to use reasonable care to provide Plaintiff a reasonably safe place
 2           to work;
 3        b. Failing to promulgate and enforce reasonable rules and regulations
 4           designed to ensure the reasonable safety and health of Plaintiff, while
 5           engaged in the course of his employment on the vessels;
 6        c. Failure to use reasonable care to provide and maintain proper and
 7           adequate, crew and equipment in the area of the vessels wherein the
 8           Plaintiff was assigned to work;
 9        d. Failing to take feasible and reasonable steps to eliminate dangerous
10           conditions which were known by the Defendants and which, in the
11           exercise of reasonable care, should have been known by the Defendants;
12        e. Failing to provide Plaintiff and other crew members who were associated
13           with Plaintiff or Plaintiff’s incident giving rise to this action, reasonable
14           work and rest hours of employment so as not to overwork them to the
15           point of not being physically fit to carry out their duties and cause them to
16           overwork to the point of fatigue;
17        f. Failing to follow sound management practices with the goal of providing
18           Plaintiff a reasonably safe place to work;
19        g. Requiring Plaintiff to repeatedly lift heavy items and drill in succession
20           without giving him adequate rest periods in between;
21        h. Failing to provide Plaintiff with proper training and supervision with
22           respect to heavy repetitive lifting and drilling;
23        i. Requiring Plaintiff to carry out tasks unassisted and without sufficient
24           support;
25        j. Requiring Plaintiff to carry out tasks typically performed by other crew
26           members, in addition to tasks assigned to him;
27        k. Failing to provide adequate manpower to the Plaintiff’s department to
28           enable the Plaintiff to perform his assigned work duties at a reasonably
                                                  13
                            Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 14 of 19 Page ID #:14




 1              safe pace, with reasonably safe lifting leads, and with adequate rest
 2              periods for the amount of lifting and drilling involved;
 3         l. Failing to keep and maintain the subject areas in a reasonably safe
 4              condition;
 5         m. Failing to inspect the subject areas;
 6         n. Creating dangerous conditions and/or failing to remedy dangerous
 7              conditions which were known by the Defendants and which in the
 8              exercise of reasonable care should have been known by the Defendants;
 9         o. Negligently designing and/or approving dangerous conditions;
10         p. Requiring Plaintiff to continue working after reporting the subject
11              incident, further aggravating his injuries;
12         q. Plaintiff’s worksite lacked the site safety precautions available to
13              comparable workers in comparable land-based jobs;
14         r. Prior to Plaintiff’s incident Defendants failed to investigate the hazards to
15              Plaintiff and then take the necessary steps to eliminate those hazards,
16              minimize those hazards or to adequately warn the Plaintiff of the danger
17              those hazards posed to him and give him the ability to avoid them;
18        All of which caused Plaintiff severe and permanent injuries.
19        61.     As a result of the unseaworthiness of the vessels, the Plaintiff was
20 injured in Plaintiff’s body and extremities, suffered physical pain and suffering,

21 mental anguish, reasonable fear of developing future physical and medical

22 problems, loss of enjoyment of life, physical disability, impairment, inconvenience

23 on the normal pursuits and pleasures of life, feelings of economic insecurity caused

24 by disability, aggravation of any previously existing conditions there from, incurred

25 medical expenses in the care and treatment of Plaintiff’s injuries, suffered physical

26 handicap, lost wages, income lost in the past, and plaintiff’s working ability and
27 earning capacity has been impaired. The injuries and damages are permanent or

28 continuing in nature, and Plaintiff will suffer the losses and impairments in the

                                                     14
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 15 of 19 Page ID #:15




 1 future. In addition, Plaintiff in the past and in the future has lost the fringe benefits

 2 that come with Plaintiff’s job.

 3                             THIRD CAUSE OF ACTION
 4              FAILURE TO PROVIDE MAINTENAINCE AND CURE
 5                            AGAINST ALL DEFENDANTS
 6        62.    Plaintiff re-alleges, adopts, and incorporates by reference the
 7 allegations in the foregoing paragraphs as though alleged originally herein.

 8        63.    On or about the previously stated dates, Plaintiff, while in the service of
 9 Defendants’ vessels as a crewmember was injured.

10        64.    Under the General Maritime Law, Plaintiff, as a seaman, is entitled to
11 recover maintenance and cure from Defendants, until Plaintiff is declared to have

12 reached maximum possible cure, also referred to as maximum medical improvement

13 (“MMI”). This includes unearned wages (regular wages, overtime, vacation pay,

14 sick pay), which were reasonably anticipated to the end of the contract or voyage

15 whichever is longer.

16        65.    Defendants willfully and callously delayed, failed and/or refused to pay
17 Plaintiff’s entire maintenance and refused to provide the Plaintiff the level of cure

18 that the Plaintiff needs so that Plaintiff has become obligated to pay the undersigned

19 a reasonable attorney’s fee.

20        66.    An MMI declaration must be unequivocal, and if not, any doubts or
21 controversy regarding whether or not the seaman is at MMI must be resolved in

22 favor of the seaman.

23        67.    A seaman-plaintiff seeking maintenance “is entitled to the reasonable
24 cost of food and lodging, provided he has incurred the expense.” Hall v. Noble

25 Drilling (U.S.) Inc. (5th Cir. 2001) 242 F.3d 582, 587. The plaintiff's actual

26 expenses are presumptively reasonable, subject to an adjustment upwards or
27 downwards if the court determines that the actual costs were more or less than an

28

                                                    15
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 16 of 19 Page ID #:16




 1 objectively reasonable amount. (Id. at 590.). Plaintiffs’ monthly out-of-pocket

 2 expenses include costs of housing, utilities, groceries, and transportation.

 3         68.   On August 20, 2020, Defendants sent Plaintiff a letter notifying him
 4 that after September 4, 2020, “Temporary disability (TD) [payments] are ending

 5 because [he] reached the statutory limit of 104 compensable weeks within a period

 6 of two calendar years beginning on the date of initial payment, 9/7/2019; pursuant

 7 to Labor Code §4656(c)(1).” The letter also outlines that from September 7, 2019,

 8 through September 4, 2020, Plaintiff received $1,149.46 per week (or $164.20 per

 9 day).

10         69.   Irrespective of their obligations under California law, Defendants also
11 have duties as Jones Act employers under federal law. In particular, pursuant to the

12 General Maritime Law of the United States, Defendants have a continuing duty to

13 provide Plaintiff maintenance and cure until there has been an unequivocal

14 declaration of MMI by Plaintiff’s treating physicians.

15         70.   To date, no such declaration of MMI has been made.
16         71.   Under federal maritime law, a Jones Act employer is also strictly liable
17 for a seaman’s medical care. (57 Cal. Jur. 3d Ships and Shipping § 68, citing

18 Western Steamship Lines, Inc. v. San Pedro Peninsula Hospital (1994) 8 Cal. 4th

19 100.) The obligation to provide maintenance and cure continues until MMI has in

20 fact been achieved. (Vaughan v. Atkinson, 369 U.S. 527, 531 (1962).) The medical

21 treatment received by Plaintiff through September 2019 pertaining to the incident

22 giving rise to this matter, appears to have been paid by the Defendants through

23 Kaiser. During that period, Defendants paid for the Plaintiff’s insurance premiums.

24         72.   On or about September 2019, Defendants cancelled Plaintiff’s medical
25 insurance coverage through Kaiser. Plaintiff’s medical insurance was cancelled

26 without an unequivocal declaration of maximum medical improvement. From that
27 point in time, Plaintiff has become responsible for his own medical care. He is

28

                                                   16
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 17 of 19 Page ID #:17




 1 financially unable to pay insurance premiums, further aggravating his physical

 2 condition.

 3        73.     Further, Plaintiff received a bill from Defendants, dated August 21,
 4 2020, seeking to recover $1,237.14 for “cost of bi-weekly insurance premiums.”

 5 Charging a seaman for his own care, whether directly or via a deduction of other

 6 benefits constitutes an unlawful violation of the Plaintiffs’ maintenance and cure

 7 obligations.

 8        74.     On September 1, 2020, September 11, 2020, and September 17, 2020,
 9 Plaintiff, through counsel, sent Defendants formal written demands for maintenance

10 and cure. To date, Plaintiff continues to be deprived of maintenance and cure.

11        75.     Defendants’ failure to pay Plaintiff’s maintenance and cure is willful,
12 arbitrary, capricious, in violation of the law, and in callous disregard for Plaintiff’s

13 right as a seaman.     As such, Plaintiff is entitled to attorney’s fees and punitive
14 damages under the General Maritime Law of the United States. Further, Defendants

15 unreasonably failed to pay or provide Plaintiff with maintenance and cure which

16 aggravated his condition and caused Plaintiff to suffer additional compensatory

17 damages including but not limited to the aggravation of Plaintiff’s physical

18 condition, disability, pain and suffering, reasonable fear of developing future

19 physical and medical problems, mental anguish, loss of enjoyment of life, feelings

20 of economic insecurity as well as lost earnings or earning capacity, and medical and

21 hospital expenses in the past and into the future.

22                                FOURTH CAUSE OF ACTION
23                                   WAGES AND PENALTIES
24              PURSUANT TO THE SEAMAN’S WAGE ACT, 46 U.S. § 10313
25                                AGAINST ALL DEFENDANTS
26      76.       Plaintiff re-alleges, adopts, and incorporates by reference the
27 allegations in the foregoing paragraphs as though alleged originally herein.

28

                                                    17
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 18 of 19 Page ID #:18




 1      77.      Pursuant to the Seaman’s Wage Act, the Master (employer) must pay
 2 each seaman promptly at the end of the voyage the balance of wages due within

 3 twenty-four hours after the cargo has been discharged or within four days after the

 4 seaman is discharged, whichever is earlier.

 5      78.      If payment is not made “without sufficient cause” the seaman must be
 6 paid “two days” wages for each day payment is delayed.                       (Griffin v. Oceanic
 7 Contractors, Inc., (1982) 102 S.Ct. 3215 (there is no room for discretion when

 8 enforcing this penalty.)

 9      79.      At all relevant times, Defendants made unlawful deductions from
10 Plaintiff’s wages. These unlawful deductions include, but are not limited to,

11 $1,237.14 for the “cost of bi-weekly insurance premiums.”

12      80.      Accordingly, Plaintiff is entitled to back pay for all unlawfully
13 deducted amounts, plus penalties of “two days” wages for each day payment is

14 delayed.

15      81.      Defendants unlawful deductions are willful, arbitrary, capricious, in
16 violation of the law, and in callous disregard for Plaintiff’s right as a seaman.

17                                     PRAYER FOR RELIEF
18
           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
19
     them, as follows:
20
           1.    For general and special damages according to proof;
21
           2.    For economic damages;
22
           3.    Exemplary damages and attorneys’ fees for failing to provide and pay
23
     maintance and cure;
24         4.    Penalty wages pursuant to 46 U.S. § 1031;
25         5.    For prejudgment interest to the extent allowed by law;
26         6.    For costs of suit incurred herein; and
27         7.    For such other and further relief as the Court may deem proper.
28

                                                    18
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-05334-JEM Document 1 Filed 06/30/21 Page 19 of 19 Page ID #:19




 1 Date: June 30, 2021.

 2                                            NELSON & FRAENKEL, LLP

 3

 4                                            By    Carlos F. Llinas Negret
                                                       Carlos F. Llinás Negret
 5                                                     Attorneys for Plaintiff Richard Macias
 6

 7

 8
                          JURY TRIAL DEMAND/REQUEST
 9

10       Plaintiff hereby requests and demands a trial by jury on all claims so triable.

11 Date: June 30, 2021.

12

13                                            NELSON & FRAENKEL, LLP
14

15                                            By    Carlos F. Llinas Negret
16                                                     Carlos F. Llinás Negret
                                                       Attorneys for Plaintiff Richard Macias
17

18

19

20

21

22

23

24

25

26
27

28

                                                  19
                            Plaintiff’s Complaint and Demand for Jury Trial
